     Case: 1:20-cv-07386 Document #: 6 Filed: 01/22/21 Page 1 of 1 PageID #:36

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Old Town Pizza of Lombard, Inc., et al.
                                             Plaintiff,
v.                                                          Case No.: 1:20−cv−07386
                                                            Honorable Andrea R. Wood
MP Business Doctors LLC
                                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, January 22, 2021:


         MINUTE entry before the Honorable Andrea R. Wood: Plaintiffs' motion for
Clerk's entry of default judgment [5] is set for a telephonic motion hearing on 2/5/2021 at
10:00 AM. Any person desiring to be heard regarding the requested entry of default and
default judgment should file an appearance and contact the courtroom deputy
(David_Lynn@ilnd.uscourts.gov) for instructions on how to participate in the hearing. To
ensure public access to court proceedings, members of the public and media may call in to
listen to telephonic hearings. The call−in number is (888) 557−8511 and the access code
is 3547847. Counsel of record will receive an email 30 minutes prior to the start of the
telephonic hearing with instructions to join the call. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court−issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court. The initial status hearing set for 1/26/2021 is stricken. Mailed notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
